NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANTELMO RODRIGUEZ-HERNANDEZ,                    No.    16-71366

                Petitioner,                     Agency No. A079-530-326

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Antelmo Rodriguez-Hernandez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Mohammed v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We review de novo claims of due

process violations in immigration proceedings. Simeonov v. Ashcroft, 371 F.3d

532, 535 (9th Cir. 2004). We deny the petition for review.

      The BIA did not abuse its discretion in denying Rodriguez-Hernandez’s

motion to reopen as untimely where the motion was filed more than 10 years after

the final order of removal, and where Rodriguez-Hernandez failed to demonstrate a

material change in country conditions in Mexico to qualify for the regulatory

exception to the time limitation for filing a motion to reopen. See 8 C.F.R.

§§ 1003.2(c)(2), (3)(ii); Najmabadi v. Holder, 597 F.3d 983, 990-91 (9th Cir.

2010) (BIA did not abuse its discretion in denying motion to reopen where

petitioner failed to submit material evidence of qualitatively different country

conditions).

      Rodriguez-Hernandez’s contentions that the BIA violated his right to due

process fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (error and

substantial prejudice are required to prevail on a due process claim); see also

Najmabadi, 597 F.3d at 990 (the agency adequately considered evidence and

sufficiently announced its decision).

      We do not consider the materials Rodriguez-Hernandez references in his

opening brief that are not part of the administrative record. See Fisher v. INS, 79




                                          2                                    16-71366
F.3d 955, 963-64 (9th Cir. 1996) (en banc). Rodriguez-Hernandez’s request,

raised in his opening brief, to take judicial notice is denied. See id.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                           3                                 16-71366